Citation Nr: 0620353	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  99-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1980 to December 1992.  This case first came before the 
Board on appeal from a June 1998 rating decision of the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran relocated to Arizona, and 
his file is now in the jurisdiction of the Phoenix RO.  In 
August 2002 and March 2003, the Board undertook additional 
development in this case.  In July 2003, the case was 
remanded to the RO for their initial consideration of the 
additional evidence obtained.  Subsequently, in August 2004, 
the Board issued a denial of the veteran's claim, after which 
he appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2005 Order, the Court 
endorsed an April 2005 joint motion for remand, vacated the 
August 2004 Board decision that denied a higher rating for 
the veteran's lumbar spine disorder, and remanded the matter 
for development and readjudication consistent with specific 
instructions in the joint motion.  In keeping with this 
order, the Board remanded the case to the RO in July 2005 for 
further development, including a VA orthopedic examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the July 2005 remand, the Board specifically instructed 
the RO to arrange for a VA orthopedic examination to 
determine the current severity of the veteran's lumbar 
degenerative disc and joint disease.  The examiner was to 
make sufficiently detailed findings to allow for 
consideration under the prior and revised criteria for rating 
disc disease; to make a definitive finding regarding the 
presence of muscle spasm; to identify any associated 
neurological symptoms; to indicate whether lumbar spine 
symptoms were chronic or acute; to ascertain whether there 
had been any incapacitating episodes; and to offer an opinion 
as to whether the findings on the earlier April 1998 VA 
examination (specifically the limitations of lumbar motion 
then noted) represented a chronic increase (or a chronic 
stage of increase) of disability, or whether they reflected 
an exacerbation of symptoms.  While the examiner (in an 
October 2005 VA examination report) did make the necessary 
findings pertaining to muscle spasms, neurological symptoms, 
chronicity and incapacitating episodes and made overall 
findings that were sufficiently detailed, he did not provide 
an opinion regarding whether the April 1998 VA examination 
findings represented a chronic increase or temporary 
exacerbation of symptoms. 

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
given that the VA examination did not fully conform with the 
Board's remand instructions, the case must once again be sent 
back to the RO.  Notably, the April 2005 Joint Motion 
endorsed by the Court specifically found that the Board 
relied on "it's own unsubstantiated medical judgment by 
characterizing the state of the veteran's back disability on 
April 1998 VA examination (when lumbosacral range of motion 
studies found active flexion limited to 15 degrees and 
passive motion limited to 40 degrees with a great deal of 
pain) as an 'acute exacerbation'" and failed to provide 
discussion as to whether staged ratings were appropriate 
based on the April 1998 findings pursuant to Fenderson v. 
West, 12 Vet. App 119 (1999).  Consequently, a medical 
opinion that addresses the nature of the April 1998 findings 
is critical for a complete and appropriate adjudication of 
the veteran's claim for increase.   

In Fenderson, supra, the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder, 
indicating that in the initial rating scenario "staged" 
ratings were for consideration.  While the instant appeal is 
not one from an initial rating assigned with the grant of 
service connection, the mandate to address the 
appropriateness of staged ratings is now the "law of the 
case".

Additionally, the October 2005 examination report noted that 
the veteran had been receiving chiropractic treatment for his 
lumbar spine over the past year.  Records of such treatment 
should be secured, along with any other outstanding lumbar 
spine treatment records.   
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment, including chiropractic 
treatment, he received for his lumbar 
spine disability since April 2003.  The RO 
should obtain complete copies of all 
outstanding treatment records from the 
identified sources.

2. The RO should arrange for the veteran 
to be afforded a VA orthopedic examination 
to assess the severity of his service-
connected lumbar spine degenerative disc 
and joint disease.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  Any 
studies deemed necessary should be 
performed.  If the examiner deems such is 
indicated, arrangements should be made for 
a neurological consult. The examiner 
should be provided copies of the current 
criteria for rating disc disease, the 
criteria in effect prior to September 26, 
2003, and those in effect prior to 
September 23, 2002.  The examiner should 
make a definitive finding as to whether 
there is muscle spasm, identify any 
associated neurological symptoms, and 
indicate whether the lumbar spine symptoms 
are chronic or acute.  The examiner should 
specifically ascertain whether there have 
been incapacitating episodes (defined as 
"a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.") 
due to the lumbar disc disease , and if 
so, note the frequency and the duration of 
such.  The clinical findings reported must 
be sufficiently detailed to allow for 
consideration under the prior and the 
revised criteria for rating disc disease.  
All functional limitations resulting from 
the lumbar spine disability should be 
identified and the examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination.  Finally, based on a 
detailed review of the file, the examiner 
should offer an opinion as to whether the 
findings on April 1998 VA examination 
represented a chronic increase (or a 
chronic "stage" of increase) of 
disability.  The attention of the examiner 
is invited to the ranges of motion found 
on that examination.  (Ranges of motion 
are a basis for rating the disability, and 
forward flexion reported appears to show 
substantially greater disability than 
previous or subsequent examinations.)  The 
examiner should comment on the consistency 
of the findings with other findings noted 
at the time, as well as, with prior and 
subsequent examination reports.  If the 
findings reported are determined to 
represent a chronic "stage" of increase 
of the disability, the examiner should 
provide a further opinion (to the extent 
possible) regarding the duration of the 
chronic "stage".  The examiner must 
explain the rationale for all opinions 
given.  

3. The RO should then readjudicate the 
claim, considering (and discussing) 
whether "staged ratings" are appropriate. 
The readjudication should encompass 
consideration of both the current and the 
prior criteria for rating disc disease.  
If the claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. No action is 
required of the veteran until he is 
notified.

The purposes of this remand are to clarify the medical 
evidence, to ensure due process, and to fulfill the mandates 
of the Court (as outlined in the Joint Motion). The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


